NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


THOMAS A. DELANNO, JR., a/k/a             )
THOMAS DELANNOY and                       )
SOURILATH DELANNOY,                       )
                                          )
             Appellants,                  )
                                          )
v.                                        )      Case No. 2D17-3703
                                          )
U.S. BANK NATIONAL ASSOCIATION,           )
AS TRUSTEE FOR CITIGROUP                  )
MORTGAGE LOAN TRUST                       )
2007-WFHE2, ASSET-BACKED                  )
PASS-THROUGH CERTIFICATES,                )
SERIES 2007-WFHE2; BROOKSHIRE             )
ESTATES HOMEOWNERS                        )
ASSOCIATION, INC.; and UNITED             )
STATES OF AMERICA, INTERNAL               )
REVENUE SERVICE,                          )
                                          )
             Appellees.                   )
                                          )

Opinion filed June 5, 2019.

Appeal from the Circuit Court for
Hillsborough County; Emmett L. Battles,
Judge.

Thomas A. Delanno, Jr., a/k/a
Thomas Delannoy and
Sourilath Delannoy, pro se.

Sara F. Holladay-Tobias, Emily Y.
Rottmann, Brittney Lauren Difato, and
C.H. Houston, III, of McGuireWoods LLP,
Jacksonville, for Appellee US Bank
National Association as Trustee for Wells
Fargo Asset Securities Corporation,
Mortgage Pass-Through Certificates
Series 2006-12.

No appearance for remaining Appellees.



PER CURIAM.

             Affirmed.



SALARIO and ATKINSON, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.




                                            -2-